  Case 16-06957         Doc 38     Filed 05/03/19 Entered 05/03/19 10:08:07              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-06957
         VICTOR SZYMCZAK
         THERESA L SZYMCZAK
                 Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/29/2016.

         2) The plan was confirmed on 05/19/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 03/08/2019.

         6) Number of months from filing to last payment: 36.

         7) Number of months case was pending: 38.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $283.00.

         10) Amount of unsecured claims discharged without payment: $28,375.42.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-06957       Doc 38      Filed 05/03/19 Entered 05/03/19 10:08:07                      Desc Main
                                    Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor              $7,440.00
       Less amount refunded to debtor                          $240.00

NET RECEIPTS:                                                                                    $7,200.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $4,000.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $323.98
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,323.98

Attorney fees paid and disclosed by debtor:                   $0.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim        Principal      Int.
Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
AMERICASH LOANS LLC            Unsecured         600.00        762.12           762.12          99.03       0.00
AT&T                           Unsecured         573.00           NA               NA            0.00       0.00
ATG CREDIT                     Unsecured           5.00           NA               NA            0.00       0.00
ATG CREDIT                     Unsecured          14.00           NA               NA            0.00       0.00
ATG CREDIT                     Unsecured          15.00           NA               NA            0.00       0.00
ATG CREDIT                     Unsecured          22.00           NA               NA            0.00       0.00
ATG CREDIT                     Unsecured          27.00           NA               NA            0.00       0.00
CMRE FINANCE                   Unsecured          90.00           NA               NA            0.00       0.00
CMRE FINANCE                   Unsecured         150.00           NA               NA            0.00       0.00
CMRE FINANCE                   Unsecured         260.00           NA               NA            0.00       0.00
CMRE FINANCE                   Unsecured         687.00           NA               NA            0.00       0.00
CMRE FINANCE                   Unsecured      3,386.00            NA               NA            0.00       0.00
COMCAST                        Unsecured         336.00           NA               NA            0.00       0.00
GFC LENDING                    Unsecured         346.00      4,010.76         4,010.76        521.16        0.00
GFC LENDING                    Secured        5,000.00           0.00             0.00           0.00       0.00
GM FINANCIAL                   Unsecured      6,955.00       7,356.34         7,356.34        955.88        0.00
GM FINANCIAL                   Unsecured      8,091.00       8,091.80         8,091.80      1,051.45        0.00
HARVEST MOON LOANS             Unsecured         300.00           NA               NA            0.00       0.00
M3 Financial Services          Unsecured          30.00           NA               NA            0.00       0.00
M3 Financial Services          Unsecured         115.00           NA               NA            0.00       0.00
M3 Financial Services          Unsecured         115.00           NA               NA            0.00       0.00
M3 Financial Services          Unsecured         148.00           NA               NA            0.00       0.00
MACNEAL PHYSICIANS             Unsecured         180.00        724.67           724.67          94.16       0.00
MAJESTIC LAKE FINANCIAL        Unsecured         600.00           NA               NA            0.00       0.00
PRA RECEIVABLES MGMT           Unsecured         341.00        340.85           340.85          44.29       0.00
SPOT LOAN                      Unsecured         300.00          0.00             0.00           0.00       0.00
UNIVERSITY ANESTHESIOLOGISTS   Unsecured         846.00        846.90           846.90        110.05        0.00
VERIZON WIRELESS               Unsecured      2,245.00            NA               NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 16-06957         Doc 38      Filed 05/03/19 Entered 05/03/19 10:08:07                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $22,133.44          $2,876.02              $0.00


Disbursements:

         Expenses of Administration                             $4,323.98
         Disbursements to Creditors                             $2,876.02

TOTAL DISBURSEMENTS :                                                                        $7,200.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
